Citation Nr: 0330014	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service-connection for dorsolumbar 
paravertebral myositis.

2.  Entitlement to service-connection for dysthymic disorder 
as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from August 1979 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico. The RO denied the 
veteran's claim of entitlement to service-connection for 
dysthymic disorder, and determined that new and material 
evidence to reopen the claim of entitlement to service-
connection for dorsolumbar paravertebral myositis had not 
been received.

The Board denied the veteran's claims in an April 2002 
decision.  The veteran appealed the Board's decision to the 
Court of Appeals for Veterans Claims (CAVC).  In January 2003 
the Appellee and Appellant submitted a Joint Motion To Vacate 
In Part And To Remand, And To Stay Proceedings.  The Court 
granted the motion in January 2003, ordering that the part of 
the Board's decision that denied (1) an application to reopen 
a claim for service connection for dorsolumbar paravertebral 
myositis; and (2) service connection for dysthymic disorder 
as secondary to a service connected disability is vacated, 
and the matters were remanded.  


REMAND

The VCAA modified VA's duty to notify and to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  In the review of the claims file, 
it is noted that the appellant has not been provided with 
proper notice of the provisions of the VCAA with regard to 
what information and evidence is necessary to substantiate 
the claims as well as which evidence VA would seek to provide 
and which evidence the claimant was to provide, pursuant to 
the notice requirements of the VCAA.  The Court, in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), held that 
the VA is to inform the claimant of information or evidence 
necessary to substantiate the claim, as well as which 
evidence VA will seek to provide and which evidence the 
claimant is to provide.  See 38 U.S.C.A. § 5103(a) (2002).  
In light of this procedural defect, this case must be 
remanded for its correction.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Appropriate action at the RO level 
is required to provide proper VCAA notice.  

The Board notes that the VA examined the veteran in April 
1985.  However, the VA examiner did not provided an opinion 
as to whether it is as least as likely as not that the 
veteran's dorsolumbar paravertebral myositis was incurred in 
or aggravated during service.  In the case of a claim for 
disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Examinations by specialists are recommended in those 
cases, which present a complicated disability picture.  Hyder 
v. Derwinski, 1 Vet. App. 221 (1991).  

The veteran is not currently service connected for any 
disability.  The issue of service-connection for dysthymic 
disorder as secondary to a service-connected disability is 
inextricably intertwined with the service connection claim 
currently on appeal.  The determination of the issue of 
entitlement to service-connection for dorsolumbar 
paravertebral myositis will have a substantial impact on the 
disposition of entitlement to service-connection for 
dysthymic disorder.  Therefore, the remaining issue, service-
connection for dysthymic disorder as secondary to a service-
connected disability, is inextricably intertwined with the 
issue of entitlement to service connection for dorsolumbar 
paravertebral myositis, and a decision on that issue must be 
deferred until after the development on the issue of 
entitlement to service connection for dorsolumbar 
paravertebral myositis is completed.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
appellant should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the appellant that 
VA will obtain records of Federal 
agencies, the appellant is responsible 
for submitting records of private health-
care providers, unless the appellant 
signs a release, which would authorize VA 
to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 
38 C.F.R. § 3.159 (2003).  Any notice 
given, or action taken thereafter, must 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), and Paralyzed Veterans of 
America, et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010 (Fed. Cir., September 22, 2003).  

3.  The veteran should be afforded VA 
orthopedic and psychiatric examinations.  
The claims folder must be made available 
to the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
reports that the claims folder has been 
reviewed.  All indicated special tests 
are to be performed.  The examiners 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

4.  The orthopedic examiner is requested 
to specifically express an opinion as to 
whether it is as least as likely as not 
that the veteran's dorsolumbar 
paravertebral myositis was incurred in or 
aggravated during service.  

5.  The psychiatric examiner is requested 
to specifically express an opinion as to 
whether it is as least as likely as not 
that the veteran's dysthymic disorder was 
incurred in or aggravated during service 
or is etiologically related to the 
dorsolumbar paravertebral myositis.  

6.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the 
appellant's claims in light of any 
additional evidence obtained.  

7.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless other notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



